           Case 1:20-cr-00056-PAC Document 41 Filed 04/24/20 Page 1 of 7



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------- x
UNITED STATES OF AMERICA                                       :
                                                               :
                  -v.-                                         :   1:20-cr-00056-PAC-3
                                                               :
EDWARD HERNANDEZ,                                              :   MEMORANDUM & ORDER
                                                               :
                           Defendant.                          :
------------------------------------------------------------- x

HONORABLE PAUL A. CROTTY, United States District Judge:

        Defendant Edward Hernandez is charged in a four-count indictment that alleges

kidnapping and extortion conspiracies as well as substantive counts of kidnapping and extortion.

He is detained at the Metropolitan Correctional Center (“MCC”) in lower Manhattan after bail

was denied by Magistrate Judge Sarah Netburn and then again by this Court. Hernandez now

moves for temporary pretrial release under 18 U.S.C. § 3142(i) on the grounds that he is at risk

during the COVID-19 pandemic due to a claimed medical history involving high blood pressure,

diabetes, and acute anemia; or, in the alternative, that restrictions the Bureau of Prisons (“BOP”)

imposed in response to the crisis have interfered with Hernandez’s access to counsel.

        The Government opposes the motion, arguing that no compelling reason exists to grant

temporary release, and that the Defendant continues to pose a serious flight risk and danger to

the community. The Court held a telephonic hearing on the motion on April 22, 2020 in which

the Defendant participated with the aid of a Spanish-language interpreter. The Defendant’s

motion for temporary pretrial release is DENIED without prejudice.
         Case 1:20-cr-00056-PAC Document 41 Filed 04/24/20 Page 2 of 7



                                        BACKGROUND

       Hernandez was arrested on December 23, 2019. (Minute Entry dated Dec. 23, 2019).

The indictment under which Hernandez is charged with three co-defendants was filed January

21, 2020 and alleges one count each of extortion conspiracy and kidnapping conspiracy, and

additional substantive counts of kidnapping and extortion, in violation of 18 U.S.C. §§

1201(a)(1), 1201(c), 1951 and 2. (Dkt. 12, at 1–6). The criminal conduct in which Hernandez

and his co-defendants are alleged to have engaged, which according to the Complaint and

Indictment included a violent abduction followed by a car ride with acts of torture and extortion,

has been laid out in two previous Orders from this Court. United States v. Arias Villar, 1:20-cr-

00056-PAC-4, 2020 WL 1888841, at *1 (S.D.N.Y. Apr. 16, 2020); United States v. Guzman, 20

Cr. 56 (PAC), 2020 WL 1700253, at *1 (S.D.N.Y. Apr. 8, 2020). In brief, and as relevant to

this motion, Hernandez is alleged to have driven a car from the Bronx, New York to Fairfield,

Connecticut while his co-defendants struck and pointed a gun at the victim, burned him with

cigarettes, and forced him to transfer $15,000 from his personal bank account.1 (Dkt. 1; Dkt.

12).

       Hernandez, who was detained on consent without prejudice, entered a plea of not guilty

on January 23, 2020. (Dkt. 5; Minute Entry dated Jan. 23, 2020). Bail was denied by Magistrate

Judge Netburn after a detention hearing on the grounds of dangerousness to the community and

risk of flight on February 3. (Dkt. 15). That disposition was affirmed as to all defendants on

February 27. (Minute Entry dated Feb. 27, 2020). No trial date or motion schedule has been set.



1
  At the bail hearing before this Court the Government described Hernandez as sitting in the front
seat of the car and grabbing the victim, a confidential informant, who was then allegedly “pulled
. . . into the car to begin what was a three-hour endeavor of a kidnapping and extortion scheme
against this confidential informant.” (Tr., Dkt. 23, at 16:13–17).



                                                2
            Case 1:20-cr-00056-PAC Document 41 Filed 04/24/20 Page 3 of 7



                                           DISCUSSION

         As a preliminary matter, this Court does not see, and the Defendant does not offer, any

changed circumstances such that its assessments of dangerousness to the community and risk of

flight made at the February 27 bail hearing should be reconsidered.2 See United States v.

Stephens, 15-cr-95 (AJN), 2020 WL 1295155, at *2 (S.D.N.Y. Mar. 19, 2020) (finding that

spread of COVID-19 and production of new evidence required reconsideration of bail

conditions).

         The statute under which the Defendant moves for temporary pretrial release permits a

district court to order the “temporary release” of a person detained without bail “in the custody of

a United States marshal or another appropriate person, to the extent [the court] determines such

release to be necessary for preparation of the person’s defense or for another compelling reason.”

18 U.S.C. § 3142(i). The Defendant seeks release to home confinement with electronic

monitoring in the company of his wife and children. His application does not establish why his

wife would make an “appropriate person” for purposes of 18 U.S.C. § 3142(i). See United States

v. Irizarry, 17-CR-283 (LAP), 2020 WL 1705424, at *2 (S.D.N.Y. Apr. 8, 2020).




2
    The Court observed in denying bail:

                The crimes alleged here are very serious, dangerous, abhorrent. The charges of a
         kidnapping, and then extortion and force by beatings and torture are very, very serious
         crimes, and cut at the very basic order of our society.

                  I’ve studied 18 U.S.C. § 3142 and I know this is not a presumption case, but the
         fact that it’s not a presumption case does not mean that the defendants are entitled to bail.
         I find that there is a danger to the community, based on the violent acts that were
         perpetrated in December of 2019. I find also that there is a danger of flight. So I’m
         going to not admit the defendants to bail.

(Tr., Dkt. 23, at 26:17–27:2).

                                                   3
          Case 1:20-cr-00056-PAC Document 41 Filed 04/24/20 Page 4 of 7



       The Defendant principally argues that his pre-existing medical conditions—high blood

pressure, diabetes, and acute anemia—“put him at significantly high risk of contracting and

dying from COVID-19,” constituting a “compelling reason” for temporary pretrial release under

the statute (Dkt. 29, at 1–2). Some courts in this district have granted motions releasing

defendants who were awaiting trial or sentencing as the COVID-19 crisis has developed. See

United States v. Hernandez, 18 Cr. 834-04 (PAE), 2020 WL 1684062, at *3 (S.D.N.Y. Apr. 2,

2020) (collecting cases). Some of those courts have held that an individualized and sufficiently

grave health concern regarding a particular defendant’s exposure to COVID-19 can constitute a

“compelling reason” under 18 U.S.C. § 3142(i). United States v. Belardo, No. 20-CR-126-LTS,

2020 WL 1689789, at *2 (S.D.N.Y. Apr. 7, 2020) (“[I]ndeed, in limited circumstances, a serious

medical condition can constitute a ‘compelling reason’ under [18 U.S.C. 3142(i)].”). Compare

United States v. Deutsch, No. 18-cr-00502 (FB), 2020 WL 1694358, at *1 (E.D.N.Y. Apr. 7,

2020) (denying motion for pretrial release for defendant who was pre-diabetic, but “[did] not

suffer from any pre-existing respiratory issues” and whose “medical condition appear[ed] well

managed throughout his pretrial detention.”).

       This case has indications of lack of candor and muddled information that are particularly

troubling when the Court has to base its decision in large part on the Defendant’s own

representations regarding his medical conditions. The Government observes that when he was

interviewed by Pretrial Services, Hernandez “reported that he did not suffer from any medical

conditions and was in good health.” (Dkt. 30, at 1). While defense counsel represented at the

telephonic hearing held on April 22, 2020 that this initial interview was conducted in English and

without the benefit of a translator for Hernandez, Pretrial Services says its records indicate that

the interview was done in the presence of Hernandez’s attorney and with a Spanish language




                                                  4
          Case 1:20-cr-00056-PAC Document 41 Filed 04/24/20 Page 5 of 7



interpreter. Further undercutting the Defendant’s version of events is Pretrial Services’ report

dated February 3, 2020, which says the “defendant stated he is in good physical health with no

medical problems reported.” (Updated Pretrial Services Report, Feb. 3, 2020, at 3). This report

was based on an interview conducted December 26, 2019, “with the assistance of [a] Spanish

language interpreter and in the presence of defense counsel.” (Id. at 1). Also, the most recent

BOP health records available, dated January 13, 2020, indicate that the Defendant said that he

believed his health conditions had abated as of his last encounter with a doctor. Without more,

these shifting descriptions of the Defendant’s health seem too convenient. There is no reliable

record here of a health condition that the Court can confidently rely on as a basis for granting

temporary pretrial release.

       Hernandez’s arguments regarding restrictions to his access to counsel do not alter the

Court’s conclusion that the Defendant should remain in detention. This Court recently granted

an application for temporary release under 18 U.S.C. § 3142(i) in United States v. Chandler,

1:19-cr-867 (PAC), 2020 WL 1528120 (S.D.N.Y. Mar. 31, 2020), but Hernandez’s case is

different. The defendant in Chandler had a pre-COVID-19 trial date set for the beginning of

May, material had been produced by the Government pursuant to Brady v. Maryland, 373 U.S.

83 (1963), and the defendant was alleged to have engaged in the single charged count (being a

felon in possession of a firearm) on his own. Chandler, 2020 WL 1528120, at *1–3. Hernandez,

like Chandler, is a pretrial detainee—but the similarities end there. Hernandez has no scheduled

trial date, there is no suggestion that the quality of the evidence against him has weakened, and,

as the Government rightly points out, Hernandez is alleged to have engaged in group criminal

activity the nature of which suggests dangerousness that cannot be lessened by home

confinement and electronic monitoring. See Arias Villar, 2020 WL 1888841, at *1 (denying




                                                 5
         Case 1:20-cr-00056-PAC Document 41 Filed 04/24/20 Page 6 of 7



temporary release to Hernandez’s co-defendant); Guzman, 2020 WL 1700253, at *1 (same);

United States v. Eley, 20 Cr. 78-3 (AT), 2020 WL 1689773, at *1 (S.D.N.Y. Apr. 7, 2020)

(denying pretrial release for defendant alleged to have committed four shootings).

       Hernandez was detained after this Court found that the potential of danger to the

community and risk of flight required that bail be denied. None of his new contentions change

that determination. 18 U.S.C. § 3142(i)’s text suggests that the provision is most appropriately

used when particularized circumstances unique to the individual defendant, and perhaps

implicating significant legal rights (“preparation of the person’s defense”), lean toward granting

temporary pretrial release. 18 U.S.C. § 3142(i). Hernandez has certainly not met that standard.

       The remainder of the Defendant’s motion consists primarily of rote recitations of the

dangers of COVID-19 to society generally and in a detention facility in particular. The mere fact

of the ongoing pandemic is not grounds for release under 18 U.S.C. § 3142(i). United States v.

Zou, 20 Cr. 51 (PAC), 2020 WL 1700252, at *1 (S.D.N.Y. Apr. 8, 2020). The Government

contests some of the assertions regarding precautions taken at the MCC and by the BOP. But

more importantly the Government argues that the Defendant’s factual contentions, flatly stated,

do not support a successful motion for this particular defendant under 18 U.S.C. § 3142(i).




                                                 6
         Case 1:20-cr-00056-PAC Document 41 Filed 04/24/20 Page 7 of 7



                                        CONCLUSION

       The Defendant is alleged to have participated in a terrifying course of conduct that

involved kidnapping, torture, and the brandishing of a firearm. The concerns that informed the

Court’s initial bail determination are unabated. Hernandez raises underlying health conditions

which may make him more susceptible to COVID-19, but there is reason to question the

accuracy of those representations and he has not shown that they put him uniquely at risk. The

Defendant’s motion for pre-trial release under 18 U.S.C. § 3142(i) is accordingly denied without

prejudice. The Clerk of the Court is directed to close the motion at Docket 29.




 Dated: New York, New York                          SO ORDERED
        April 24, 2020


                                                    ________________________
                                                    PAUL A. CROTTY
                                                    United States District Judge




                                                7
